Exhibit 10.3

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of ARC
Document Solutions, Inc. (the “Company”) under the Company’s 2014 Stock
Incentive Plan (the “Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    Incentive Stock Option   
Nonstatutory Stock Option Exercise Price Per Share:    $                     
Grant Date:    [Date of Grant] Vesting Commencement Date:    [Vesting
Commencement Date] Vesting Schedule:    [This Option becomes exercisable with
respect to the first 1/3rd of the Shares subject to this Option when you
complete 12 months of continuous Service as an Employee or a Consultant from the
Vesting Commencement Date. Thereafter, this Option becomes exercisable with
respect to an additional 1/3rd of the Shares subject to this Option when you
complete each additional 12 months of such Service.] Expiration Date:   
[Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

OPTIONEE:    ARC DOCUMENT SOLUTIONS, INC.    By:     

Optionee’s Signature

 

  

 

 

Title:

     Optionee’s Printed Name      

 

 

ARC DOCUMENT SOLUTIONS, INC.

NOTICE OF STOCK OPTION GRANT

- 1 -



--------------------------------------------------------------------------------

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional Shares after your Service as an
Employee or a Consultant has terminated for any reason. Term    This Option
expires in any event at the close of business at Company headquarters on the day
before the 10th anniversary of the Grant Date, as shown on the Notice of Stock
Option Grant (fifth anniversary for a more than 10% shareholder as provided
under the Plan if this is an incentive stock option). This Option may expire
earlier if your Service terminates, as described below. Regular Termination   
If your Service terminates for any reason other than for “Cause” (as defined
below), death or “Total and Permanent Disability” (as defined in the Plan), then
this Option will expire at the close of business at Company headquarters on the
date three (3) months after the date your Service terminates (or, if earlier,
the Expiration Date). The Company determines when your Service terminates for
this purpose and all purposes under the Plan and its determinations are
conclusive and binding on all persons. Termination for Cause               

If your Service is terminated for Cause, then this Option will expire
immediately and you shall be prohibited from exercising your Option as of such
time.

 

For this purpose, “Cause” means, with respect to you, the occurrence of any of
the following: (i) willful refusal without proper cause to perform (other than
by reason of physical or mental disability or death) your duties; (ii) gross
negligence, self-dealing or willful misconduct in connection with the
performance of your duties, including, without limitation, misappropriation of
funds or property of the Company or its Subsidiaries or Affiliates, securing or
attempting to secure personally any profit in connection with any transaction
entered into on behalf of the Company or its Subsidiaries or Affiliates, or any
willful act or gross negligence having the effect of injuring the reputation,
business or business relationships of the Company or its Subsidiaries or
Affiliates; (iii) fraud, dishonesty or misappropriation of Company business and
assets that harms the business of the Company or its Subsidiaries or Affiliates;

 

ARC DOCUMENT SOLUTIONS, INC.

STOCK OPTION AGREEMENT

- 1 -



--------------------------------------------------------------------------------

   (iv) habitual insobriety, abuse of alcohol, abuse of prescription drugs or
use of illegal drugs; (v) engaging in any criminal activity involving moral
turpitude; (vi) indictment or being held for trial in connection with a
misdemeanor involving moral turpitude or any felony; (vii) conviction of a
felony or entry into a guilty plea; or (viii) any material breach of any written
agreement between you and the Company or its Subsidiaries or Affiliates. The
determination that a termination is for Cause shall be made by the Company in
its sole discretion. Death    If your Service terminates because of death, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date). During that period of up to 12 months, your estate or heirs
may exercise the Option. Disability    If your Service terminates because of
your Total and Permanent Disability, then this Option will expire at the close
of business at Company headquarters on the date 12 months after the date your
Service terminates (or, if earlier, the Expiration Date). Leaves of Absence   
For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.    If you go on a leave of absence, then the vesting schedule specified in
the Notice of Stock Option Grant may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Stock Option Grant may be adjusted in accordance with the Company’s part-time
work policy or the terms of an agreement between you and the Company pertaining
to your part-time schedule. Restrictions on Exercise    The Company will not
permit you to exercise this Option if the issuance of Shares at that time would
violate any law or regulation. The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance and sale of the Company stock pursuant to this Option
shall relieve the Company of any liability with respect to the non-issuance or
sale of the Company stock as to which such approval shall not have been
obtained. Notice of Exercise    When you wish to exercise this Option you must
provide a notice of exercise form in accordance with such procedures as are
established by the Company and communicated to you from time to time. Any notice
of exercise must specify how many Shares you wish to purchase and how your
Shares should be registered. The notice of exercise will be effective when it is
received by the Company. If someone else wants to exercise this Option after
your death, that person must prove to the Company’s satisfaction that he or she
is entitled to do so.

 

ARC DOCUMENT SOLUTIONS, INC.

STOCK OPTION AGREEMENT

- 2 -



--------------------------------------------------------------------------------

Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the Shares you are purchasing. Payment
may be made in the following form(s):   

•     Your personal check, a cashier’s check or a money order.

  

•     Certificates for Shares that you own, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Company and have the same
number of Shares subtracted from the Shares issued to you upon exercise of the
Option. However, you may not surrender or attest to the ownership of Shares in
payment of the exercise price if your action would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

  

•     By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are issued to you when you exercise this Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The balance of the sale proceeds, if any, will
be delivered to you. The directions must be given by providing a notice of
exercise form approved by the Company.

  

•     Any other form permitted by the Committee in its sole discretion.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion. Withholding
Taxes and Stock
Withholding   

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate your liability for Tax-Related Items.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account of obligations of the Company

 

ARC DOCUMENT SOLUTIONS, INC.

STOCK OPTION AGREEMENT

- 3 -



--------------------------------------------------------------------------------

   and/or the Employer. In this regard, you authorize the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer. With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
issued to you when you exercise this Option, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization), or
(c) any other arrangement approved by the Company. The Fair Market Value of
these Shares, determined as of the effective date of the Option exercise, will
be applied as a credit against the withholding taxes. Finally, you shall pay to
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold as a result of your participation in
the Plan or your purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the Shares if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section. Restrictions on Resale
   You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option    In general, only you can exercise this Option prior to
your death. You may not sell, transfer, assign, pledge or otherwise dispose of
this Option, other than as designated by you by will or by the laws of descent
and distribution, except as provided below. For instance, you may not use this
Option as security for a loan. If you attempt to do any of these things, this
Option will immediately become invalid. You may in any event dispose of this
Option in your will. Regardless of any marital property settlement agreement,
the Company is not obligated to honor a notice of exercise from your former
spouse, nor is the Company obligated to recognize your former spouse’s interest
in your Option in any other way.    However, if this Option is designated as a
nonstatutory stock option in the Notice of Stock Option Grant, then the
Committee may, in its sole discretion, allow you to transfer this Option as a
gift to one or more family members. For purposes of this Agreement, “family
member” means a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), any individual sharing your household (other than a
tenant or employee), a trust in which one or more of these individuals

 

ARC DOCUMENT SOLUTIONS, INC.

STOCK OPTION AGREEMENT

- 4 -



--------------------------------------------------------------------------------

   have more than 50% of the beneficial interest, a foundation in which you or
one or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.    In addition, if this Option is designated as a nonstatutory stock
option in the Notice of Stock Option Grant, then the Committee may, in its sole
discretion, allow you to transfer this option to your spouse or former spouse
pursuant to a domestic relations order in settlement of marital property rights.
   The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement. Retention Rights   
Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Shareholder Rights    Your Options carry neither
voting rights nor rights to dividends. You, or your estate or heirs, have no
rights as a shareholder of the Company unless and until you have exercised this
Option by giving the required notice to the Company and paying the exercise
price. No adjustments will be made for dividends or other rights if the
applicable record date occurs before you exercise this Option, except as
described in the Plan. Adjustments    The number of Shares covered by this
Option and the exercise price per Share shall be subject to adjustment in the
event of a stock split, a stock dividend or a similar change in Company Shares,
and in other circumstances, as set forth in the Plan. Successors and Assigns   
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns. Notice    Any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
the earliest of personal delivery, receipt or the third full day following
mailing with postage and fees prepaid, addressed to the other party hereto at
the address last known in the Company’s records or at such other address as such
party may designate by ten (10) days’ advance written notice to the other party
hereto. Applicable Law    This Agreement will be interpreted and enforced under
the laws of the State of California (without regard to their choice-of-law
provisions). Miscellaneous    You understand and acknowledge that (i) the Plan
is entirely discretionary, (ii) the Company and your employer have reserved the
right to amend, suspend or terminate the Plan at any time, (iii) the grant of an
Option does not in any way create any contractual or other right to receive
additional    

 

ARC DOCUMENT SOLUTIONS, INC.

STOCK OPTION AGREEMENT

- 5 -



--------------------------------------------------------------------------------

  

grants of Options (or benefits in lieu of options) at any time or in any amount
and (iv) all determinations with respect to any additional grants, including
(without limitation) the times when Options will be granted, the number of
Shares offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.

 

The value of this Option shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any Shares or directorships
held in the Company and details of all options or any other entitlements to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit Shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.    

 

ARC DOCUMENT SOLUTIONS, INC.

STOCK OPTION AGREEMENT

- 6 -



--------------------------------------------------------------------------------

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended by the Committee without your consent;
however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

ARC DOCUMENT SOLUTIONS, INC.

STOCK OPTION AGREEMENT

- 7 -



--------------------------------------------------------------------------------

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

NOTICE OF CASH EXERCISE OF STOCK OPTION

 

OPTIONEE INFORMATION:

Name:

 

 

    Social Security Number:  

 

Address:

 

 

    Employee Number:  

 

OPTION INFORMATION:      

Date of Grant:                     , 20    

Exercise Price per Share: $            

Total number of Shares of ARC DOCUMENT

   

Type of Stock Option:

        Nonstatutory (NSO)

        Incentive (ISO)

SOLUTIONS, INC. (the “Company”) covered by option:               

Number of Shares of the Company for which option is being exercised
now:             (“Purchased Shares”).

Total exercise price for the Purchased Shares: $             

Form of payment enclosed:

Check for $            , payable to “ARC DOCUMENT SOLUTIONS, INC.”

Name(s) in which the Purchased Shares should be registered:             

 

 

  

 

The certificate for the Purchased Shares should be sent to the following
address:  

 

 

 

 

 

 

 

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2014 Stock Incentive Plan and the tax consequences of
an exercise.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

SIGNATURE AND DATE:

 

 

                                     , 20    

 

ARC DOCUMENT SOLUTIONS, INC.

NOTICE OF EXERCISE

- 1 -